Citation Nr: 9917106	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-24 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left mastectomy, claimed as resulting from surgical treatment 
at a VA facility in January 1993.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service from July to November 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  Incident to left breast biopsy and excision of a nodule 
performed at a VA facility, medical records show that the 
veteran complained of pain resulting from retention of a 
segment of a localization needle utilized in the process.

2.  Medical reports show that in connection with localization 
and removal of the retained foreign body cancerous breast 
tissue was identified, necessitating left modified radical 
mastectomy.

3.  Of record is a VA opinion concluding that from a review 
of the veteran's medical records there is no causal 
connection between retention of the localization needle 
fragment incident to VA surgery and the development of left 
breast cancer that necessitated mastectomy.

4.  There is no competent evidence of record showing a 
medical or causal connection between VA treatment and left 
breast cancer with mastectomy.

5.  No competent medical evidence has been submitted 
demonstrating that the veteran has any additional disability 
as a result of VA medical treatment.



CONCLUSION OF LAW

A well-grounded claim for benefits under 38 U.S.C.A. § 1151 
for a left mastectomy secondary to VA surgical treatment has 
not been submitted.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

In pertinent part, 38 U.S.C.A. § 1151, in effect prior to 
October 1, 1997, provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service-connected.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated the requirement of fault contained in 38 C.F.R. § 
3.358(c)(3).  The provisions of 38 C.F.R. § 3.358, excluding 
section (c)(3), remained valid.  This decision was ultimately 
affirmed by the United States Supreme Court.  Brown v. 
Gardner, 115 S.Ct. 552 (1994).

The provisions of 38 C.F.R. § 3.358, provide, that in 
determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical, or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358 (b),(c).  
The amended regulation, 38 C.F.R. § 3.358 (c)(3), now 
provides:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  'Necessary consequences' 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

The provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to re-impose the requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1)(A)(B) (West Supp. 
1997).


Factual Background

In May 1994, the RO received a statement in which the veteran 
claimed entitlement to 38 U.S.C.A. § 1151 benefits for 
eventual left breast removal claimed as residual to a foreign 
body being left in her breast during the course of a biopsy 
previously performed at a VA Medical Center (VAMC).

Records show that in January 1993, the veteran underwent 
excision of a left breast nodule, with needle localization at 
a VA facility.  No complications were noted.  The operation 
report includes notation of the veteran's history of abnormal 
mammograms and mild discomfort in the upper-outer quadrant of 
the left breast of three months' duration, and of prior 
removal of a fibroadenoma in the left breast.  Associated 
clinical records, dated prior to surgery, include notation of 
a 1983 excision of a benign left breast mass, and of a family 
history of breast cancer (the veteran's sister).  Post-
operative entry notes include notation of incision pain.  
Just prior to discharge the veteran had no complaints of 
pain.  A pathology report shows a diagnosis of fibrocystic 
change with focal mild ductal epithelial hyperplasia, single 
focus of atypical lobular hyperplasia, and hyalinized and 
focally calcified fibroadenoma.

In February 1994, the veteran presented for a mammogram at 
the High Plains Baptist Hospital with complaints of left 
breast soreness.  She was 55 years of age at that time.  She 
gave a history of her mother having had breast cancer at age 
52, and her sister having had breast cancer at age 40.  She 
also gave a history of two prior biopsies of the left breast, 
in 1983 and 1993.  The veteran reported having a mammogram in 
November 1993, the report of which was unavailable.  The 
February 1994 mammogram report revealed a wire of 
approximately 1.9 centimeter length in the mid-breast 
anteriorly.  The mammography report includes comment that 
such "presumably is related to localization made 
elsewhere."  The interpreting physician noted being unable 
to "identify obvious sign of malignancy although there is 
what appears to be the distal 1.9 cm of a localization wire 
in the anterior aspect of the left mid breast.  The hook of 
the wire is included."

A report dated in April 1994 and signed by N.M., M.D., of the 
Amarillo, Texas VAMC, includes notation that the veteran 
appeared and complained of a pricking sensation in the left 
breast.  During surgical removal of the retained foreign 
body, extensive scarring and dense fibrocystic disease was 
noted in the breast.  A left breast surgical pathology report 
dated in April 1994 shows diagnoses of fibrocystic condition 
with cribriform type usual epithelial hyperplasia, varying 
from severely atypical to early intraductal duct cell 
carcinoma; and a retained metallic foreign body.  An Armed 
Forces Institute of Pathology report of left breast biopsy, 
dated in April 1994, shows a diagnosis of intraductal 
carcinoma.  In May 1994, the veteran was admitted for a left 
modified radical mastectomy.  A surgical summary report, 
dated in June 1994 and prepared by N.M., M.D., indicates that 
there was no evidence of residual carcinoma.  A procedural 
report dated in July 1994 describes the mastectomy procedure.

In a letter dated in June 1996, D.Y., the veteran's former 
employer, stated that the veteran had had a lump removed from 
her breast in January 1993 and that she subsequently 
experienced pain and discomfort that necessitated her leaving 
her employment.

The claims file contains an undated note signed by a 
registered nurse, which indicates that Tamoxifen should be 
given or taken by women who have or have had breast cancer 
for at least five years after cancer treatment, as 
recommended by A.O., M.D. and backed by research.

In June 1996, the veteran testified at a personal hearing 
before an RO Hearing Officer.  The veteran's representative 
stated that the veteran sought service connection for a left 
mastectomy due to VA error in leaving a localization needle 
in her breast.  The representative further indicated that the 
veteran sought "service connection designation for the 
mental trauma associated with the loss of her breast."  June 
1996 Transcript at 2.  The veteran also complained of loss of 
some use of her left arm due to the pain.  The veteran 
reported that incident to a biopsy at a VA facility, a 
portion of wire was left in her left breast.  She stated that 
the hook caught into her and slashed like a razor blade, 
causing pain.  She stated that she had to quit her job 
because it hurt so badly.  Transcript at 2-3.  She reported 
that Dr. M. made the statement that "the inside of the 
breast looked like shredded hamburger meat" and stated that 
it was simple negligence and that the shredded tissue might 
be cancer caused by the constant slashing.  Transcript at 4.  
In response to questions pertinent to a family history of 
breast cancer, the appellant also reported that her sister 
had cancer when she was 40 and had a breast removed following 
beatings by her husband that targeted her breasts.  She 
stated that her mother had skin cancer of the eyelid, not 
breast cancer.  Transcript at 8.  At the time of her hearing 
the veteran also recounted the psychologic problems caused by 
her mastectomy.

A VA outpatient report dated in January/February 1997 
indicates that the veteran was having pain over the keloid 
scars of her mastectomy.  

In September 1998, the veteran's claims file was reviewed by 
a VA physician who noted her history of breast disease, to 
include the retention of a localization wire subsequent to 
left breast biopsy performed at a VA facility and later 
diagnosis of intraductal carcinoma of the left breast 
necessitating radical mastectomy.  The examiner noted that 
the mastectomy incision was well-healed and that she had had 
a complete cure at that point, without subsequent radiation 
therapy or chemotherapy.  The examiner opined that the 
presence of the diagnostic wire in the breast was unrelated 
to the development of the simple intraductal carcinoma, which 
was stated to have probably been in its early stages of 
development at the initial examination.

In February 1999, the veteran presented testimony before a 
member of the Travel Board.  The veteran reiterated that 
there had been some confusion relevant to her family history 
and that although her sister had had a mastectomy, there was 
no confirmed presence of cancer.  February 1999 Transcript at 
3.  She then stated that at the time of her January 1993 
lumpectomy, a pathology report showed that the breast lump 
was nonmalignant.  She stated that in April 1994, testing 
revealed a very early stage carcinoma.  Id. at 4.  The 
veteran expressed dissatisfaction with the medical opinion 
obtained by VA in connection with her claim, suggesting that 
the VA physician had not read her file.  Id. at 5-6.  She 
related that one physician declined to offer an opinion and 
indicated that no cancer doctor would "speak out against 
each other."  She re-iterated that the physician had told 
her the inside of her breast was like "shredded hamburger."  
Id. at 8.  She later stated that that physician had been 
terminated for informing her that the retained wire was 
negligence.  Id. at 10.  

The claims file also contains VA records reflecting treatment 
for dermatologic, orthopedic and complaints unrelated to her 
left breast mastectomy or problems localized to the left 
upper extremity.  Available VA records, to include a report 
of VA examination dated in June 1997, also reflect that the 
veteran carries psychiatric diagnoses.

Analysis

The threshold question to be answered in the veteran's appeal 
is whether she has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Therefore, if 
the determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence is generally required 
to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that the 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
No. 97-131, slip op. at 1 (U.S. Vet. App. Feb. 8, 1999).  VA 
may, however, dependent on the facts of the case, have a duty 
to notify the veteran of the evidence needed to support the 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 
8 Vet. App. 69, 79 (1995).  The veteran has not indicated the 
existence of any evidence that, if obtained, would make the 
claim well grounded.  VA has no further obligation, 
therefore, to notify her of the evidence needed to support 
her claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

Since the veteran's claim was pending at the time of the 
statutory change, she is entitled to application of the 
version most favorable to her.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In the case of any claim pending before 
October 1, 1997, the provisions of the old law are most 
favorable and will be applied.  VAOPGCPREC 40-97 (1997).  The 
veteran's claim was pending prior to October 1, 1997, and the 
old law will be applied to that claim.

Under either the old or new provisions of 38 U.S.C.A. § 1151, 
a well-grounded claim would require evidence that the veteran 
currently have a particular disability, which was caused by 
VA treatment.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
A well-grounded claim for 38 U.S.C.A. § 1151 benefits would 
also require that the veteran submit competent evidence in 
support of his or her assertion that VA treatment caused 
additional disability.  Ross v. Derwinski, 3 Vet. App. 141 
(1992).

In this case there is no question that incident to VA 
treatment a portion of a diagnostic needle was left in the 
veteran's left breast.  Nor is it in fact argued by the Board 
herein that such did not cause pain during the period of 
retention.  What the veteran has failed to present, via 
competent evidence, is that such injury caused her left 
breast cancer, led to her mastectomy or otherwise resulted in 
additional disability that currently exists such as any 
residual left arm disability.  There is absolutely no 
competent evidence of record showing that the veteran has a 
left upper extremity disability.  The only evidence speaking 
to the question of a relationship between the retained needle 
and the veteran's cancer/mastectomy, is against her claim, 
i.e., the September 1998 VA opinion.  The veteran has argued 
that the VA opinion obtained in connection with this appeal 
is not adequate or well-supported.  However, the Board notes 
that that physician cited an accurate history and appears to 
have reviewed the veteran's relevant records.  There is no 
support for the veteran's contention that that physician 
reviewed records other than the veteran's, or that the 
offered opinion was provided without review of her records.  
Moreover, there is no competent contradictory opinion 
contained in the present record.  As the record in this case 
does not establish that the veteran possesses a recognized 
degree of medical knowledge, her own opinions as to medical 
diagnoses and/or causation are not competent.  As lay 
statements, such are not sufficient to establish a plausible 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board further notes the veteran's assertion of being 
informed by N.M., a former VA physician of a link between the 
retained needle and the development of left breast cancer 
necessitating mastectomy.  That assertion, filtered as it 
(is) through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  The veteran has been 
afforded opportunity to obtain a written statement to the 
effect for inclusion in the record; she has not produced 
such.  The records and notations from N.M. that are available 
and in the claims file are absent any opinion relating the 
veteran's breast cancer or mastectomy to the retention of the 
diagnostic needle, or any other aspect of VA treatment.  
Absent some plausible evidence of a nexus between the 
retained needle fragment and cancer with a mastectomy, or 
competent evidence of residual left upper extremity or other 
recognized disability (beyond the mere fact that VA personnel 
left a needle fragment in her breast), the veteran's 1151 
claim is not well grounded.  As such, there is no duty to 
assist her by obtaining a further opinion or attempting to 
obtain an opinion in her favor.  Thus, her claim is denied.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of an 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where the claim appears to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
As discussed above, however, the veteran in the instant case 
has not identified or submitted any medical evidence that has 
not been obtained or considered, which will support a well-
grounded claim.  Thus, the VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a left mastectomy, 
claimed as resulting from surgical treatment at a VA facility 
in January 1993, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 


